Case 2:17-cv-05320-CCC-JAD Document 65-16 Filed 11/02/20 Page 1 of 2 PageID: 597




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

 WITOLD BAGINSKI,
                                                    CASE NO: 2:17-cv-05320 (JLL) (JAD)
                        Plaintiff,

 V.
                                                                  Civil Action
 BOROUGH OF WALLINGTON;
 EUGENIUSZ RACHELSKI, individually                       CERTIFICATION OF
 and in his official capacity as Councilman;          RICHARD MALAGIERE, ESQ.
 KHALDOUN ANDROWIS individually and
 in his official capacity as Councilman;
 MELISSA DABAL, individually and in her
 official capacity as Councilwoman; BRYAN
 OLKOWSKI, individually and in his official
 capacity as Councilman; VICTOR POLCE,
 individually and in his official capacity as
 Borough Administrator, XYZ CORP. INC.
 (1— 10); JOHN DOES (1-10) AND JANE
 DOES (1- 10),

                        Defendants

         I, Richard Malagiere, hereby certify as follows:

         1.     I am an attorney at law of the State of New Jersey and am admitted to practice

 before the United States District Court for the District of New Jersey.

         2.     I am the Borough Attorney for the Defendant, Borough of Wallington (the

 “Borough), and my firm is co-counsel for the Borough in this matter.

         3.     I make this certification in opposition to the motion by Plaintiff, Wiltold Baginski,

 for discovery sanctions, related to the Borough’s production of documents in July and August of

 this year.

         4.     As part of my handling of this matter, I have worked to facilitate communication

 between Borough employees and officials to ensure that all relevant materials have been

 identified and produced in discovery.
Case 2:17-cv-05320-CCC-JAD Document 65-16 Filed 11/02/20 Page 2 of 2 PageID: 598




        5.     To that end, in or about July 2020, I sought to confirm that relevant documents

 have been produced. This included the report of an investigation by the firm of Ruderman &

 Glickman about complaints by Baginski that Defendant, Melissa Dabal, had violated the Open

 Public Records Act by accessing OPRA logs at the Borough and all available emails from

 Baginski’s employer provider email accounts,

        6.     On July 17, 2020 at 4:50 AM, I directed Mathew Gilson, Esq. (an associate in my

 office) to review previous discovery responses to confirm that this had been produced and, if it

 had not been produced, to work with the Borough’s information technology consultants and the

 Borough Administrator, Hector Olmo, to obtain this material and produce it as soon as possible.

        I hereby certify that the foregoing statements made by me are true. I am aware that if any

 of the foregoing statements made by me are willfully false, I am subject to punishment.

                                                      s/ Richard Malagiere
                                                     RICHARD MALAGIERE
                                                     THE LAW OFFICES OF RICHARD
                                                     MALAGIERE, P.C.
                                                     Attorneys for Defendant, Borough of
                                                     Wallington
                                                     250 Moonachie Road, Suite 102
                                                     Moonachie, New Jersey 07074
                                                     Tel: (201) 440-0675
                                                     les@malagierelaw.com

 DATED: November 2, 2020




                                                2
